DETAILED ACTION

Response to Amendment

This Office action addresses claims 1-18 and newly added claim 19.  Claims 1-10 and 15 remain withdrawn from consideration.  Claims 11-14 and 16-18 remain rejected under 35 USC 103 over Park, and claim 19 is newly rejected over this reference.  Accordingly, this action is made final.  

Claim Objections
Claim 19 is objected to because of the following informalities:  the claim is missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 11-14, 16, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (US 20160260952). 
Regarding claim 11, Park et al. teach a battery cell having a plurality of battery cell foils, each foil being configured as a sheet including a first edge (110) (Fig. 1).  The battery cell further comprises a tab (120), the tab having first and second surfaces and a second edge, wherein the foils are arranged in a stack and the first edges are arranged in parallel, wherein the foils are arranged such that the first edges underlap a portion of the tab and are adjacent to the first (bottom) surface of the tab.  The tab and the foils are joined by laser welding (abstract).  The welding appears to be performed by directing a laser beam to the second (top) surface of the battery tab to form a fusion weld joint (Figs. 1-3b).  The weld path of the laser beam is defined 
The reference does not expressly teach that the weld joint is formed within 1.5 mm of the first edges of the battery cell foils, as recited in claim 11, or that the foils have a thickness of 0.02 mm (claim 14).  
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because the recitations of dimensions are obvious design choices that can be manipulated according to the needs of the skilled artisan.  In the case of the recitation of 1.5 mm, this dimension also reflects the absolute size of the claimed battery.  Should a relatively small battery be desired by the skilled artisan, then all the related battery dimensions would be relatively small.  Stated differently, changes in absolute size are not considered to be patentably distinguishable (MPEP 2144.07).  Furthermore, there appears to be no criticality associated with this range.  Regarding the thickness of the foil, the same rationale as above applies, and also it is known that thinner non-active components (such as current collectors) increase the energy density of the battery.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  As such, claim 14 would also be rendered obvious. 

Park does not expressly teach that the weld path is “continuous” and defined by linear travel between the stack ends, as recited in claim 19. 
However, this feature would also be rendered obvious to one skilled in the art because in [0014], the reference teaches that “the predetermined pattern may be formed with a plurality of welding lines.”  Insofar as Figs. 2a and 2b show two linear travel paths, it would be obvious to use a continuous welding line on each of these travel paths as suggested by the reference.  Thus, the weld path would be “continuous” as recited in claim.   More generally, the recitation of “continuous” is also seen to be a mere change in shape of the prior art structure that would have been obvious to one skilled in the art, absent an indication of criticality or unexpected results (MPEP 2144.07).  Accordingly, claim 19 would be rendered obvious. 


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park et al. as applied to claims 11-14, 16, 17, and 19 above, and further in view of Kurita et al (US 20200144583).
Park et al. do not expressly teach that the first edges define a second plane that is tapered relative to the first plane, as recited in claim 18. 
Kurita et al. is directed to a battery having a plurality of stacked electrode foils (38) welded to a conductive member (tab) (16a) at weld areas 61, 62 (Figs. 1, 2, 4).  The first edges of the foils define a second plane that is tapered relative to a first plane defined by the stack of foils.  
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Accordingly, the artisan would have used a tapered-edge configuration in the battery of Park et al. 

Response to Arguments

Applicant’s arguments filed January 7, 2021 have been fully considered but they are not persuasive.  Applicants state that Park provides multiple spot welds, whereas “Applicant’s claim relates to a (single) fusion weld joint that is formed by directing a laser beam…along a weld path that is defined by linear travel.”  However, the new claim language is not seen to distinguish over Park.  The claimed “weld joint” may be considered to be the aggregate of the spot welds.  Further, the claim does not restrict the weld joint to a “single” weld joint.  Furthermore, as expressed in the rejection above, the position is taken that it would be obvious to replace the linear point weld pattern with a continuous line, based on the teaching in [0014].  Finally, as also asserted in the rejection, such a change in shape is not seen impart patentably significant structure.  As such, the claims remain rejected over Park herein. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
March 19, 2021